Citation Nr: 0010500	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-05 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1964 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part, denied service connection for hypertension. 


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.  Specifically, the Board concludes that 
additional medical records, not currently associated with the 
record on appeal, may be pertinent to the proper adjudication 
of the appellant's claim.

In April 1998, the appellant submitted his substantive appeal 
herein.  In a letter attached to his appeal form, the 
appellant indicated that he was enclosing copies of medical 
treatment records from "V.A., and also from a Doctor here in 
Ft. Pierce who has treated me since 4-14-76 for hypertension.  
His name is Dr. H.C. McDermid."  The appellant's letter also 
noted that he had been receiving treatment from Dr. Francis 
Carbonara.  Finally, a medical treatment report, dated in 
October 1993, noted that the appellant had been admitted to 
the hospital for treatment in 1979.  For whatever reason, 
these medical treatment records are not present in the 
appellant's claims file.  Since these records would likely be 
pertinent herein, the RO should, with the assistance of the 
appellant, attempt to obtain these alleged treatment records.

In March 1997, an opinion letter was received from the 
appellant's physician, S. Khuddus, M.D.  The Board, however, 
finds this letter to be somewhat unclear and vague.  
Specifically, Dr. Khuddus noted that he had reviewed the 
appellant's "past medical records including the records 
forwarded by him from the VA hospital" and was of the 
"opinion that the patient was hypertensive even at that 
time."  This statement, however, fails to identify the 
following: (1) the time frame covered by the "past medical 
records" reviewed by Dr. Khuddus; (2) the period of time in 
which he believes the appellant was hypertensive; and (3) the 
underlying basis or findings supporting his opinion.  
Accordingly, the appellant should consider obtaining, if 
possible, a follow-up statement from Dr. Khuddus clarifying 
his opinion and the basis therefore.

Decisions of the Board must be based on all of the pertinent 
evidence available. 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see 
also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained) and Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches in cases where the record 
references other known and existing evidence that might 
pertain to the claim under consideration).  The duty to 
assist the appellant in the development of his claim includes 
the duty to request information which may be pertinent to the 
claim. See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under section 5103(a) to assist a claimant in 
filing a claim pertains to relevant evidence which may exist 
or could be obtained); 38 U.S.C.A. §§ 5106, 5107(a) (West 
1991).  The duty to assist is particularly applicable to 
records which are known to be in the possession of the 
Federal Government. See Counts v. Brown, 6 Vet. App. 473 
(1994).  Accordingly, in order to ensure the appellant's 
right of due process, the case is Remanded for the following 
actions:

1.  The appellant should be asked to 
provide a list containing the names and 
addresses of all health care 
professionals and/or facilities (private 
and governmental) where he has been 
treated for hypertension (or any other 
relevant conditions) since his discharge 
from the service.  After securing the 
proper authorizations, the RO should 
attempt to obtain all of the records of 
treatment from all the sources listed by 
the appellant, which are not already on 
file.  These records should include, if 
possible, the treatment reports from Dr. 
H.C. McDermid; Dr. Francis Carbonara; Dr. 
James A Roberts; and hospitalization 
records from 1979.

In addition, the appellant should be 
asked to submit any additional medical 
evidence he may possess, or obtain, in 
support of his claim, to include any 
follow-up statements from S. Khuddus, 
M.D.

2.  The RO must then review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

3.  After the development requested above 
has been completed, to the extent 
possible, the RO should readjudicate the 
issue of service connection for 
hypertension.  If deemed necessary by the 
RO, an examination of the appellant 
should be scheduled to determine the 
etiological cause of his hypertension.

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



